ON MOTION EOR RE-HEARING.
Per Curiam.
Defendant asks for a re-hearing on the ground that the court, in its opinion herein, inadvertently overlooked some controlling facts.
I. It is claimed that the opinion overlooked the fact that Hyatt appeared to the bill of review filed by Wolfe on the twenty-fifth day of May, 1877. If Hyatt appeared to that bill of review the record before us shows no such fact. Counsel should understand, once for all, that this court looks alone to the abstract of *201the record for its guidance. This record does not so much as show that any process ever issued, or was served in that action on Hyatt. Neill testified that he sent word to Hyatt that the bill of review had been filed. Hyatt testified: “I remember that Maj. Neill sent word about this bill of review; think it was after we had agreed to arbitrate.” If the record showed an appearance by Hyatt, or any legal notice was given him of the pendency of that suit, the defendant in error should have seen to it that the abstract contained the fact.
II. It is further contended in the motion for rehearing that, by the terms of the arbitration, all pro ceedings in court were to be stayed only until the award was made, and that when the award was made, by force of the terms of submission, the actions pending in court stood at issue, or for disposal, and, therefore, Hyatt must be presumed to have been in court.
This assumption is incorrect in fact and in law. The submission provided for the stay of all actions, “the same to conform to the award that may be made in accordance with the above submission.” The stay of proceeding in court was indefinite. Without such provision in the submission the agreement to arbitrate would have operated as a discontinuance of the action in court. Bowen v. Lazaler et al., 33 Mo. 386. By the terms of the submission, it was only provided that these actions should conform to the award. As stated in the opinion, the submission did not provide for any judgment of the circuit court on the award to be made. The award, therefore, had no place in the court, except as it might be interposed by proper pleading. The circuit court could not take judicial cognizance of it until brought to its attention in the appropriate proceeding. That award being a nullity in law, as held by the supreme court, it had no virtue for any purpose ; and, therefore, it could not have properly been made the foundation for *202the entries made on the record, in the cases involved in this controversy.
III. It is claimed that the court in its opinion overlooked the fact that the circuit court found against Hyatt on the issue as to when he discovered the alleged fraud in making the false entries. We assumed that the circuit court did not find that Hyatt had the notice prior to 1883 ; because there was no evidence whatever before the court, outside of the record entries, to warrant any such finding. Hyatt testified directly that he-never knew of the entries until 1883, when he went to sue out execution on his judgment. There was no contradiction of this statement. While this court will greatly defer, even in equity cases, to the finding of the chancellor on disputed questions of fact, we cannot, and ought not, to follow its conclusions when wholly unsupported by any evidence.
IY. We are further asked, at least, to modify the order of this court in remanding the cause with special directions. On mature consideration we fail to discover any ground for such modification.
The proceedings under the arbitration failed because the parties and the arbitrator did not follow the law in conducting it. For that reason the award was abortive. The defendant is seeking, against equity, to gain an advantage over his antagonist by reason of that award. As it presents no legal barrier, with what justice, or claim to judicial favor, does he ask to uphold decrees based on it, and under ex parte entries % The motion for re-hearing is overruled.